FILED

UNITED sTATEs Disriucr CoURT
DEC °'l 2013

FOR THE DISTRICT OF COLUMBIA
ccmk, u.s. alma a a»niuupc¢y

' ourts forth m m
Gary Charles Brestle, a s mm columbia

Plaintiff,
Civil Aotion No. /.? °' / f

V.

Charles F. Sarnuels, Jr.,

\./\-q./\\./S,/\;/\_/\_/\_/\_/

Defendants.

MEMORANDUM OPIN]ON

This matter is before the Court on its initial review of plaintiff' s pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § 19l5A, which requires the Court to screen and dismiss a
prisoner`s complaint upon a determination that it fails to state a claim upon which relief may be
granted. _

Plaintiff is a federal prisoner in Jesup, Georgia, seeking the "substantial sentence
reduction" he alleges "the Govemment" promised him as an informant. Compl. at 4. He sues
the Director of the Bureau of Prisons under the Administrative Procedure Act ("APA"), 5 U.S.C.
§ 702, but the APA does not apply to "agency action [as alleged here] committed to agency
discretion by law." 5 U.S.C. § 701 (a)(Z). In addition, the APA does not apply when, as here,
another adequate remedy is available Id. § 704; see Fed. R. Crim. P, 35(b) ("Reducing a
Sentence for Substantial Assistance"). Besides, whether the BOP Director has any authority to
bind the government to the alleged agreement to alter a sentence is highly unlikely. See 18
U.S.C. §§ 4041-42 (BOP’s charge and duties); cf wiith 28 U.S.C. § 519 ("the Attorney General

shall supervise all litigation to which the United States . . . is a party, and shall direct all United
l

States attorneys . . . appointed under section 543 . . . in the discharge of their respective duties.").

A separate Order of dismissal accompanies this Memorandum Opinion.

'w» t

.a:
Date: N@vemberzois united states otstrietiudge \

\_